REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest prior art of record, United States Patent No. 10,915,895 to Fogg discloses an invention for performing a transfer of digital currency from an owner of the digital currency to a recipient of the digital currency. The transfer of digital currency includes transferring a sequence of digitally signed transactions from the owner to the recipient. The method and system are further configured for recording the performed transfer of digital currency to a block chain public ledger, generating a digital contract for the recipient that converts the transferred digital currency from an intangible asset type to a financial asset type, and storing the generated digital contract along with electronic credentials associated with accessing the digital currency in a holding account for the recipient. In addition, United States Patent Application Publication No. 20190213586 to Baratam discloses an invention for enabling secure escrow and safekeeping of a cryptocurrency. The computer implemented method starts by establishing a secure communication between a first party device associated with a depositor of the cryptocurrency and a second party device associated with a secure cryptocurrency depository, in a cryptocurrency network. The secure cryptocurrency depository is a secure cryptocurrency escrow and/or a secure cryptocurrency vault. Further, the first party device and/or the second party device is enabled to transfer the available funds/tokens away from the multi-signature address using the second partially signed provisional transaction template and/or the first partially signed provisional 
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, receiving, by a cryptocurrency acceptance network computing device of the secure and trusted cryptocurrency acceptance system, a request to process the financial transaction; placing, by the cryptocurrency acceptance network computing device, a hold on an amount of collateral cryptocurrency based on the request to process the financial transaction, wherein the network cryptocurrency wallet is associated with a stake account of a plurality of stake accounts of a stake pool of the cryptocurrency acceptance network computing device, and wherein one or more staking entities store collateral cryptocurrency in the stake account for purposes of backing financial transactions of the network cryptocurrency wallet; sending, by the cryptocurrency acceptance network computing device, a first network acknowledgment of the financial transaction to the payor computing device, wherein the first network acknowledgment verifies the amount of the collateral cryptocurrency is on hold; sending, by the payor computing device, a first amount of the first cryptocurrency equal to the particular amount to the cryptocurrency acceptance network computing device; sending, by the cryptocurrency acceptance network computing device, a second network acknowledgment of the financial transaction to the payor computing device, wherein the second network acknowledgment verifies that the first amount of the first cryptocurrency is sending, by the cryptocurrency exchange device, the amount of the desired currency to a payee banking computing device associated with the payee computing device for deposit therein; sending, by the payee banking computing device, a receipt of the deposit to the cryptocurrency acceptance network computing device; and when the desired number of confirmations of the first amount of the first cryptocurrency is completed by the consensus network: releasing, by the cryptocurrency acceptance network computing device, the hold on the amount of the collateral cryptocurrency. Emphasis is placed on the order of the steps: the amount of the desired currency is first transferred to the payee before the first amount of the first cryptocurrency, e.g. the amount of the initial transaction, is completed by the consensus network.
Claims 2-14 are dependent on claim 1 and are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685